[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11381         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 20, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                            D.C. Docket No. 9:09-cr-80139-KLR-2

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                             versus

MARK JAMES TORMEY,
a.k.a. Michael Tormey,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 20, 2010)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

         Bruce E. Reinhart, appointed counsel for Mark James Tormey, has filed a
motion to withdrawal from further representing the appellant, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Tormey’s conviction and

sentence are AFFIRMED.




                                         2